Citation Nr: 0943387	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for chronic renal 
insufficiency, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), to include as secondary to diabetes 
mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the hands, to include as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the feet, to include as secondary to diabetes 
mellitus.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for pneumoconiosis, 
claimed as lung disease, to include as secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2003, December 2003 and October 
2004 rating decisions by the Huntington, West Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  This case was 
before the Board in May 2008 when it was remanded for 
additional development.

The issues of entitlement to service connection for 
pneumoconiosis, claimed as lung disease, to include as 
secondary to asbestos exposure is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or any other designated area where the 
service department has determined that herbicides were used, 
or was exposed to an herbicide agent (to include Agent 
Orange) during service.

2.  Colon cancer was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
Veteran's active service.

3.  Diabetes mellitus was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
Veteran's active service

4.  A threshold legal requirement for establishing service 
connection for chronic renal insufficiency, ASHD, peripheral 
neuropathy of the hands and peripheral neuropathy of the feet 
as secondary to diabetes mellitus is not met.

5.  The Veteran's chronic renal insufficiency was not 
manifested in service or in the first postservice year, and 
is not shown to be related to his service.

6.  The Veteran's ASHD was not manifested in service or in 
the first postservice year, and is not shown to be related to 
his service.  

7.  The Veteran's peripheral neuropathy of the hands was not 
manifested in service or in the first postservice year, and 
is not shown to be related to his service.  

8.  The Veteran's peripheral neuropathy of the feet was not 
manifested in service or in the first postservice year, and 
is not shown to be related to his service.

9.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

10. The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.


CONCLUSIONS OF LAW

1. Colon cancer was not incurred in or aggravated by military 
service, nor may service incurrence of a malignant tumor be 
presumed, nor is colon cancer presumed to be the result of 
exposure to herbicides in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
military service, nor may service incurrence of diabetes 
mellitus be presumed, nor is diabetes mellitus, Type 2 
presumed to be the result of exposure to herbicides in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

3.  Chronic renal insufficiency was not incurred in or 
aggravated by military service, nor may service incurrence of 
chronic renal insufficiency be presumed, nor is chronic renal 
insufficiency presumed to be the result of exposure to 
herbicides in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009). 

4.  ASHD was not incurred in or aggravated by military 
service, nor may service incurrence of ASHD be presumed, nor 
is ASHD presumed to be the result of exposure to herbicides 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009). 

5.  Peripheral neuropathy of the hands was not incurred in or 
aggravated by military service, nor may service incurrence of 
organic diseases of the nervous system be presumed, nor is 
peripheral neuropathy of the hands presumed to be the result 
of exposure to herbicides in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009). 

6.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by military service, nor may service incurrence of 
organic diseases of the nervous system be presumed, nor is 
peripheral neuropathy of the feet presumed to be the result 
of exposure to herbicides in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).

7.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in April 2003, August 2003, July 2004, 
April 2005, November 2005, and May 2006 .  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

Regarding the service connection claims decided herein, the 
Veteran was advised of VA's duties to notify and assist in 
the development of those claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  He has had ample opportunity to 
respond/supplement the record.  March 2006 and May 2006 
letters advised the Veteran of the criteria for rating 
disabilities and those governing effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  Thereafter, the Veteran was provided with an 
opportunity to respond and the claims were readjudicated.  
See June 2009 Supplemental Statement of the Case.  The 
Veteran does not allege that notice has been less than 
adequate.

The Veteran's service treatment records (STRs) and available 
postservice treatment records (including Social Security 
Administration records) have been secured.  All evidence 
constructively of record (VA medical records) pertaining to 
these issues has been secured.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
As will be discussed below, no additional development, as for 
medical opinions or examinations, is indicated for the claims 
decided below.  The Board is satisfied that evidentiary 
development as to these issues is complete; VA's duty assist 
is met.

Law and Regulations - Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic diseases, (to 
include, as pertinent here, malignant tumors, diabetes 
mellitus, arteriosclerosis, cardiovascular-renal disease and 
organic disease of the nervous system) may be presumed to 
have been incurred in service if manifest to a compensable 
degree within a specified period of time after discharge from 
service (one year for malignant tumors, diabetes mellitus, 
arteriosclerosis, cardiovascular-renal disease and organic 
disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that 38 
C.F.R. § 3.313(a) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld 
this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. 
Cir. 2008).  In addition, the Department of Defense (DoD) has 
determined that Agent Orange was used along the Korean DMZ 
from April 1968 to July 1969; veterans assigned to one of the 
units listed as being at or near the Korean DMZ during that 
time period are also presumed to have been exposed to 
herbicide agents.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  Among the enumerated diseases 
are Type 2 diabetes mellitus; and, acute and subacute 
peripheral neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Secretary of the Department of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: hepatobiliary cancers; oral, nasal, and 
pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); 
testicular cancer; urinary bladder cancer; renal cancer; 
leukemia (other than chronic lymphocytic leukemia); abnormal 
sperm characteristics and infertility; spontaneous abortion; 
neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in 
offspring of exposed individuals; childhood cancer (including 
acute myelogenous leukemia) in offspring of exposed 
individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis.  See Health Outcomes Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. No. 32,395 (June 12, 2007).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Colon Cancer and Diabetes Mellitus

The Veteran's service personnel records show he served in the 
Air Force from February 1968 to February 1972.  He had no 
foreign service, to include service in Vietnam and Korea.  

The Veteran's STRs, including his October 1971 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnoses of colon cancer and 
diabetes mellitus.

Following service, the Veteran was hospitalized at a VA 
Medical Center in January 2000.  In the discharge summary, it 
was noted that the Veteran had hemoccult-positive stool on 
routine VA examination in October 1999.  A barium enema in 
January 2000 revealed a left colonic mass; colon cancer was 
diagnosed and underwent a colon resection in January 2000.  
Additional VA medical records reflect that afterwards, he 
underwent chemotherapy.  An October 2002 VA outpatient 
treatment record notes that the Veteran's blood sugar was 
115; he was found to be pre-diabetic.  A December 2002 VA 
outpatient treatment record notes that the Veteran's blood 
sugar was 125.  The Veteran was diagnosed with diabetes 
mellitus.

It is not in dispute that the Veteran was diagnosed with 
colon cancer and diabetes mellitus following service.  
However, it is neither alleged, nor shown by the record, that 
either of these disabilities was manifested in service or in 
the first postservice year; nor is there any medical opinion 
in the record that directly relates the Veteran's colon 
cancer and diabetes mellitus to service or to any event 
therein.  Accordingly, service connection for such diseases 
on the basis that they became manifest in service and 
persisted, or became manifest to a compensable degree within 
one year of discharge from service, is not warranted.

The Veteran alleges that his colon cancer and diabetes 
mellitus resulted from exposure to Agent Orange in service.  
He does not allege, nor do his service personnel records 
show, that his "service involved duty or visitation in the 
Republic of Vietnam" or Korea.  Rather, he served in the Air 
Force and never set foot in any designated area where the 
service department has determined that herbicides were used.  
Consequently, the Veteran's claims seeking service connection 
are not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307 (which provides for establishing service connection for 
diseases on a presumptive basis based on herbicide exposure 
therein for veterans who served on land in Vietnam).  (Here, 
the Board also notes that the Veteran's colon cancer is not 
enumerated among the diseases the Secretary has determined 
are related to herbicide (Agent Orange) exposure.  See 38 
C.F.R. § 3.309(e).  So again, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.)

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for colon 
cancer and diabetes as due to herbicide exposure with proof 
of direct causation.  Although he contended in various 
statements of record (including an April 2003 statement and a 
March 2008 hearing transcript) that he may have been exposed 
to herbicide agents while cleaning and repairing planes that 
had just returned from Vietnam, and transporting "barrels 
[that] had been leaking all over the floor" to the dump, 
these are allegations based on his speculations alone.  While 
the record does show that the Veteran was a jet aircraft 
mechanic during service,. he has not submitted any evidence 
showing that planes he worked on, including the contents 
thereof, were contaminated with Agent Orange, nor has he 
submitted any medical evidence showing that he was thus 
exposed.  Likewise, he has submitted no evidence that the 
barrels contained herbicides.  (Although the Veteran 
submitted a lay statement in May 2007 in which R.V.S. stated 
that he served with the Veteran and was assigned to clean up 
leaky barrels from a hanger with the Veteran, these, too are 
allegations based on Mr. S's speculation without any evidence 
that these barrels were filled with Agent Orange.)

The Veteran may still establish service connection for colon 
cancer and diabetes mellitus by affirmative and competent 
evidence that such diseases are related to his service or 
some event therein.  However, the first evidence of a 
diagnosis of either disability, as noted above, is more than 
25 years after the Veteran's service.  Such a long interval 
between service and the initial diagnosis is, of itself, a 
factor against a finding that these disabilities are service-
related.  Furthermore, there is no competent evidence that 
links these disabilities to the Veteran's service.  The Board 
finds that no additional development, to include a medical 
examination and/or opinion, is warranted based on the facts 
of this case.  This is because any such medical opinion would 
not establish the existence of an injury or disease in 
service to which current disabilities could be related, nor 
produce evidence supporting a nexus between current 
disability and service (e.g., continuity of complaints).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).

The Veteran's belief that his colon cancer and diabetes 
mellitus are related to Agent Orange exposure in service is 
not competent evidence, as he is a layperson, untrained in 
establishing a medical diagnosis or determining medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The preponderance of the evidence is against a 
finding that the colon cancer and diabetes mellitus are in 
any way related to his active service.  Accordingly, service 
connection for these disabilities must be denied.

Chronic Renal Insufficiency, ASHD and Peripheral Neuropathy 
of the Hands and Feet

The Veteran's STRs, including an October 1971 separation 
examination report, are silent as to chronic renal 
insufficiency, ASHD and peripheral neuropathy.  His 
separation physical examination report noted his blood 
pressure to be 120/78. 

Following service, an October 2002 VA clinic progress note 
indicates that the Veteran was seen with complaints of chest 
pain, sometimes once or twice a day.  He was known to have 
hypertension which was not well controlled.  Examination 
revealed normal sinus rhythm.  The assessment was angina pain 
of unknown etiology.  A January 2003 clinic progress note 
indicates an assessment of hypertension and ischemic heart 
disease.  A July 2003 VA cardiac evaluation showed slightly 
decreased ejection fraction of 57% with some mild ventricular 
enlargement and low grade ischemia of inferior and anterior 
cardiac walls.  

The Veteran's serum BUN and creatinine were shown to be 
elevated on VA in January and March 2004.  A March 2004 VA 
clinic progress note indicates a diagnosis of chronic renal 
insufficiency.  

A January 2004 VA Agent Orange examination report notes the 
Veteran's complaints of chronic numbness of the hands and 
feet.  He was referred for nerve conduction study.  A May 
2004 addendum to the examination report notes that the nerve 
conduction study revealed findings consistent with severe 
peripheral neuropathy.  The exact cause of this neuropathy 
could not be determined.

The record does not contain any evidence that the Veteran's 
chronic renal insufficiency, ASHD and/or peripheral 
neuropathy were manifested in service; in fact, (as noted 
above) these disabilities were not diagnosed until many years 
after service.  Consequently, service connection for such 
disabilities on the basis that they became manifest in 
service (or, for arteriosclerosis, cardiovascular-renal 
disease and organic disease of the nervous system, became 
manifest to a compensable degree within one year of discharge 
from service) is not warranted.

The Veteran may still establish service connection for 
chronic renal insufficiency, ASHD and peripheral neuropathy 
of the hands and feet by competent and probative evidence 
showing that such disabilities are somehow related to 
service.  However, the first diagnoses of these disabilities 
were over 30 years after the Veteran's discharge from active 
duty.  Such a lengthy interval between service separation and 
the earliest documentation of the diseases is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson, supra.  The Board finds that no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  This is 
because any such medical opinion would not establish the 
existence of an injury in service to which current 
disabilities could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America, supra.

Moreover, with regard to a secondary service connection 
theory of entitlement, inasmuch as diabetes mellitus is not 
service connected, a threshold legal requirement for 
establishing service connection for chronic renal 
insufficiency, ASHD and peripheral neuropathy as secondary to 
such disability, as alleged, is not met.  In other words, it 
is not shown that the primary disability (diabetes mellitus) 
alleged to have caused or aggravated the chronic renal 
insufficiency, ASHD and peripheral neuropathy for which 
secondary service connection is sought is service connected.  
Accordingly, the claims of service connection for chronic 
renal insufficiency, ASHD and peripheral neuropathy of the 
hands and feet as secondary to diabetes mellitus must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The preponderance of the evidence is against these claims; 
hence, they must be denied.

PTSD

The Veteran claims he has PTSD as a result of stressor events 
during active service.  Specifically, he stated that he 
unloaded wounded soldiers, body bags and dead bodies not in 
body bags from hospital transport planes that had returned 
from Vietnam.  See stressor statement received from the 
Veteran in July 2003 and a March 2004 VA progress note.  The 
Veteran's STRs are negative for findings related to PTSD or 
any psychiatric disorder.  His military occupational 
specialty is listed as jet aircraft mechanic at Charleston 
Air Force Base.  VA treatment records include diagnoses by 
social workers and physician's assistants of PTSD related to 
exposure to wounded, dead and dying soldiers.

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  In Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court held that VA had adopted the 4th 
edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that "[t]here 
is nothing in the statute or the regulations which provide 
that corroboration must, and can only, be found in the 
service records."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
However, when a claim for PTSD is based on a noncombat 
stressor, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor,"  Dizoglio, 9 Vet. App. at 
166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence."  Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 Vet. 
App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)); see also Wood v. Derwinski, 190, 193 (1991).

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.  Unfortunately, while the RO provided the Veteran 
with a stressor questionnaire, which the Veteran completed 
and returned, he has not submitted any "credible supporting 
evidence" that he has PTSD as a result of military service.  
The medical diagnosis of PTSD has been based entirely on 
statements made by the Veteran during post-service 
examinations.  In addition, the May 2007 lay statement from 
R.V.S. which indicated that he worked with the Veteran during 
service, did not make any reference to the details regarding 
removal of bodies from airplanes, etc., as alleged by the 
Veteran.  

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, or any additional information to establish the 
occurrence of the claimed in-service stressful events. 

In light of the foregoing evidence, the Board must conclude 
that there is no there is no verified or verifiable stressor 
to support the claim.  Simply stated, combat has not been 
established, the occurrence of none of the Veteran's specific 
in-service stressful non-combat experiences has been 
corroborated by credible evidence, and the evidence provided 
by the Veteran does not present any basis for further 
developing the record in this regard.  The claim is denied.


ORDER

Service connection for colon cancer, to include as secondary 
to herbicide exposure, is denied. 

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

Service connection for chronic renal insufficiency, to 
include as secondary to diabetes mellitus, is denied. 

Service connection for ASHD, to include as secondary to 
diabetes mellitus, is denied. 

Service connection for peripheral neuropathy of the hands, to 
include as secondary to diabetes mellitus, is denied. 

Service connection for peripheral neuropathy of the feet, to 
include as secondary to diabetes mellitus, is denied.

Service connection for PTSD is denied.




REMAND

The Veteran contends that his current lung disability 
(diagnosed as pneumoconiosis) is attributable to exposure to 
asbestos in the hangars where he worked as an aircraft 
mechanic in service.  The evidence which is of record 
includes the Veteran's STRs which are negative for any lung 
disease.  Also of record are numerous post-service medical 
records dated from 2002 note findings of pneumoconiosis.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency 
period varies from ten to forty-five or more years between 
first exposure and development of disease.  Id. at 
IV.ii.2.C.9.d.

Service personnel records support that the Veteran's MOS in 
service was jet aircraft mechanic from July 1968 to February 
1972; however, development has not been completed to 
determine whether his job duties actually required him to 
handle asbestos.  During a March 2008 travel Board hearing, 
the Veteran testified that he was never a smoker, but he did 
work in mines for nine and a half years.  M21-1MR states that 
mining is one of the major occupations involving exposure to 
asbestos.  Id. at IV.ii.2.C.9.f. 

The Veteran has not been afforded a VA examination to assess 
the etiology of his current lung disability.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Here, VA treatment records show a current medical 
diagnosis of pneumoconiosis and lay evidence of possible 
exposure to asbestos in service, but there is insufficient 
evidence to determine whether pneumoconiosis is related to 
exposure to asbestos or otherwise related to service.  
Consequently, a VA examination to obtain a medical opinion is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to develop evidence of whether the 
Veteran was exposed to asbestos during 
service, to specifically include seeking 
information as to whether his job duties 
involved working with or near asbestos.  
Such development should include a 
determination regarding the extent to 
which his duties would have exposed him 
to asbestos.

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
specialist to determine the etiology of 
his current lung disability.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
The examiner should express an opinion 
regarding the likely etiology of the 
Veteran's lung disability, and 
specifically whether the lung disability 
is at least as likely as not related to 
any in service exposure to asbestos or is 
otherwise related to service.  The 
examiner should note the Veteran's post-
service profession in mining for nine and 
a half years.  The examiner must explain 
the rationale for all opinions given.

3. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


